Citation Nr: 1628754	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  08-25 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the reduction in the evaluation for exercise-induced asthma from 60 percent to 30 percent was proper. 

2.  Entitlement to a rating in excess of 30 percent for exercise-induced asthma.

3.  Entitlement to a temporary total evaluation under the provisions of 38 C.F.R. 
§§ 4.30 for convalescence required following surgery on November 18, 2009.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and S. S.


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 13 to July 23, 1993 and from January 1996 to May 2000. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of the December 2007 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In July 2011, the Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  In an April 2016 letter, the Board advised the Veteran that the VLJ from the July 2011 hearing was no longer employed at the Board and offered him 30 days to respond regarding whether he wanted an opportunity for a new Board hearing.  The 30 days have expired and the Veteran has not responded to the April 2016 letter.  Accordingly, the Board finds that there are no hearing requests pending at this time.  38 C.F.R. § 20.704(e) (2015).

The issues on appeal were previously remanded by the Board in December 2011 for further evidentiary development of requesting outstanding post-service treatment records, to obtain a VA examination for the Veteran's asthma disability, and to obtain clarifying medical opinion regarding the period of convalescence required following surgery on November 18, 2009.  The claims were readjudicated in a December 2015 supplemental statement of the case.  

The issue of entitlement to a temporary total evaluation under the provisions of 
38 C.F.R. §§ 4.30 for convalescence required following surgery on November 18, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Granting a 60 percent rating for exercise-induced asthma based on the use of intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids was clear and unmistakable error in that the statutory provision was incorrectly applied and it manifestly changed the outcome of the decision. 

2.  Throughout the appeal period, exercise-induced asthma has been manifested by, at worst, Forced Expiratory Volume in 1 second (FEV-1) of 73 percent predicted and a FEV-1/Forced Vital Capacity (FVC) of 74 percent; there is no indication of at least monthly visits to a physician for required care of exacerbations, or intermittent courses of systemic corticosteroids.

3.  The Veteran is rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The reduction in the rating for exercise-induced asthma from 60 percent to 30 percent was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.7, 4.118, Diagnostic Code 7806 (2015).

2.  The criteria for a rating in excess of 30 percent for exercise-induced asthma are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.97, Diagnostic Code 6602 (2015).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The claim for entitlement to a TDIU has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of a TDIU), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Further, the Veteran's claim for a temporary total rating is being remanded for the reasons discussed below; as such there is no prejudice to the Veteran.  

The Board notes that VCAA does not apply to issues involving CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  The RO sent the Veteran a letter in December 2008 that informed him of the requirements needed to establish increased ratings for his asthma disability.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. 

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service treatment records, the Veteran's Board hearing transcript, and the Veteran's statements.

In addition, the Veteran has been afforded adequate examination on the issue of increased rating for service-connected asthma.  VA provided the Veteran with examinations in March 2007, April 2012, and October 2015.  The Veteran's history was taken and a complete examination was conducted that included specific clinical measures such as pulmonary function tests.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue of increased rating for service-connected asthma.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating Reduction for Asthma Disability

By way of procedural background, the Veteran was initially granted service connection and assigned a 10 percent disability rating for exercise-induced asthma in a June 2002 rating decision.  In a March 2003 rating decision, the RO increased the Veteran's asthma disability rating to 60 percent effective November 20, 2002. 
In a rating decision dated in December 2007, the RO reduced the Veteran's previously-assigned 60 percent evaluation for service connected exercised-induced asthma to 30 percent, effective March 1, 2008, based on a determination that there was clear and unmistakable error in the March 2003 rating decision which assigned that 60 percent evaluation.  At the time of the reduction, the Veteran's 60 percent evaluation for service connected exercised-induced asthma had been in effect from November 20, 2002, a period in excess of five years.

There are specific notice requirements, found in 38 C.F.R. § 3.105(e), (i) (2015), which are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) (2015) sets forth procedural requirements for reductions of disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e) (2015). 

In August 2007, the AOJ prepared a rating decision that proposed to reduce the disability rating of the service-connected asthma from 60 percent to 30 percent.  The Veteran and his representative were provided a copy of the notice letter and a copy of the rating decision proposing the reduction.  A September 2007 notice letter informed the Veteran of his option for a personal hearing and that he would be afforded 60 days in which to submit additional evidence.  In December 2007, the AOJ issued a rating decision wherein the Veteran's disability rating for his service-connected asthma was reduced from 60 percent to 30 percent, effective March 1, 2008.  The Veteran timely appealed. 

The criteria governing rating reductions for certain service-connected disabilities are found in 38 C.F.R. § 3.344 (2015).  The provisions of § 3.344(a) and (b) (2015) apply to ratings that have been continued for five years or more.  Here, the 60 percent rating had been in effect for more than five years at the time the reduction took place.  Therefore, these provisions would generally apply. 

The provisions of 38 C.F.R. § 3.344(a) (2015) require a review of the entire record of examinations and the medical-industrial history to ascertain whether the recent examination was full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement may be clearly reflected, the rating agency must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (2015).  The circumstances on which rating reductions can occur are specifically limited, and carefully circumscribed by regulations promulgated by VA.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had demonstrated actual improvement.  Id. 
In this case, however, the RO did not necessarily allege an improvement in the Veteran's symptoms of asthma.  Instead, the RO mainly asserted that there was clear and unmistakable error (CUE) in the March 2003 rating decision which increased the Veteran's asthma disability rating to 60 percent.

Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. § 3.105(a). 

For CUE to exist, (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

The Veteran's asthma disability is rated under the criteria of 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602 (asthma, bronchial).  Under Diagnostic Code 6602, ratings are based in part on the Forced Expiratory Volume in one second (FEV-1) or on the ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC).  Post-bronchodilator values are used unless they are worse than pre bronchodilator values.  A rating of 30 percent is assigned for FEV-1 of 56- to 70- percent predicted; or, FEV-1/FVC of 56 to 70 percent; or, daily inhalational or oral bronchodilator therapy; or, inhalational anti-inflammatory medication.  A rating of 60 percent is assigned for FEV-1 of 40- to 55- percent predicted; or, FEV-1/FVC of 40 to 55 percent; or, at least monthly trips to a physician for required care of exacerbations; or, intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A rating of 100 percent is assigned for FEV-1 less than 40- percent predicted; or, FEV-1/FVC less than 40 percent; or, more than one attack per week with episodes of respiratory failure; or, requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

When there is a disparity between the results of different PFTs (FEV-1, FVC, etc.) so that the level of evaluation would differ depending on which test result is used, use the test result the examiner stated most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(6).

As discussed in the August 2007 rating decision, which proposed to reduce the Veteran's asthma disability rating from 60 to 30 percent, the RO indicated that a clear and unmistakable error had been found with March 2003 rating decision.  Specifically, it was noted that the March 2003 rating decision granted the Veteran an increased evaluation for the asthma disability based on the use of steroid medication for treatment of the asthma simply because the evidence showed that the Veteran was prescribed oral inhalational medications.  As noted above, the evaluation criteria for asthma shows, in pertinent part, that a veteran warrants a 30 percent evaluation for daily inhalational or oral bronchodilator therapy; or inhalational anti-inflammatory medication.  On the other hand, a 60 percent evaluation requires intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  The RO found that the Veteran was on inhalational corticosteroid, which did not meet the 60 percent criteria under Diagnostic Code 6602.

The RO also noted that another basis for the reduction to 30 percent was the March 2007 VA examination report, findings of which were consistent with a 30 percent rating. 

Upon review of the evidence of record, the Board finds that the reduction of the Veteran's asthma disability rating from 60 to 30 percent based on CUE was proper.  The evidence that existed at the time of the March 2003 rating decision, which granted a 60 percent disability rating, included a January 2003 VA examination.  During the January 2003 VA examination it was noted that the Veteran was using a home nebulizer with Albuterol and was also using two inhalers.  He was using Fluticasone (two puffs twice daily), which was noted to be a steroid medication, and Albuterol (two puffs four times daily).  PFTs showed FEV-1 of 73 percent predicted and FEV-1/FVC of 77 percent.  

The evidence that existed at the time of the March 2003 rating decision also included VA treatment records for the period from April 2001 to December 2002.  These treatment records show that the Veteran was prescribed numerous oral inhalers to treat his asthma disability, including Albuterol, Triamcinolone, Cromolyn, Salmeterol, Flunisolide, Flovent, and Combivent.  The evidence does not show that the Veteran was prescribed intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids for his asthma disability.

Review of the evidence of record at the time of the March 2003 rating decision clearly shows that the Veteran's service-connected asthma disability did not require intermittent courses of systemic (oral or parenteral) corticosteroids medications. Moreover, there was no evidence of FEV-1 of 40- to 55- percent predicted; or, FEV-1/FVC of 40 to 55 percent; or, at least monthly trips to a physician for required care of exacerbations.  See e.g., October 2001 VA treatment record (Veteran was treated for asthma exacerbation); compare December 2001 VA treatment (no complaints relating to asthma were noted).   

Based on the evidence at the time of the March 2003 rating decision, the Veteran's asthma disability clearly and unmistakably did not meet the criteria for a 60 percent rating under Diagnostic Code 6022.  The Veteran did not have PFT results showing FEV-1 of 40- to 55- percent predicted, FEV-1/FVC of 40 to 55 percent, or at least monthly trips to a physician for required care of exacerbation.  Further, the Board finds that the Veteran's use of daily inhalational, oral bronchodilator therapy, and inhalational anti-inflammatory medication does not rise to the level of intermittent courses of systemic (oral or parenteral) corticosteroids as required by the rating schedule to support the assignment of a 60 percent rating. 

In this regard, the Board notes that the rating criteria explicitly distinguish between "inhalational" therapy and "systemic" therapy.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  Asthma treated by inhalational therapy alone is rated differently than those requiring non-inhalational, systemic therapy.  "Systemic" is defined as "pertaining to or affecting the body as a whole."  See Dorland's Illustrated Medical Dictionary, 1865 (32d ed. 2012).  The use of inhaled corticosteroids, therefore, does not constitute the use of systemic (oral or parenteral) corticosteroids for VA purposes.  Thus, in the absence of evidence of the need for systemic corticosteroids, a disability rating in excess of 30 percent was not warranted.

Consequently, the RO's findings in the December 2007 rating decision of clear and unmistakable error and the ensuing reduction in rating was proper because the regulatory provisions extant at the time of the March 2003 rating decision were incorrectly applied; this error is undebatable; and it manifestly changed the outcome of the decision.  Damrel, 6 Vet. App. 242, 245; Russell, 4 Vet. App. at 313-14.

In conclusion, the Board agrees with the RO that CUE occurred in the March 2003 rating decision and that the 60 percent rating for the Veteran's asthma disability under Diagnostic Code 6602 should not have been awarded.  Accordingly, the reduction was appropriate.  See 38 C.F.R. § 3.105.

Increased Rating Analysis for Asthma Disability

As discussed in detail above, the Board has found that the reduction rating for exercise-induced asthma from 60 percent to 30 percent, effective March 1, 2008, was proper.  Nonetheless, the Board must still consider whether an increased disability rating in excess of 30 percent is warranted for the Veteran's asthma disability for the rating period on appeal.  

Upon review of the all the evidence of record, lay and medical, the Board finds that the Veteran's asthma disability does not more nearly approximate a 60 percent disability rating under Diagnostic Code 6602.

As noted above, in order to obtain the higher 60 percent rating, the Veteran's asthma disability must be manifested by FEV-1 of 40- to 55- percent predicted; FEV-1/FVC of 40 to 55 percent; at least monthly trips to a physician for required care of exacerbations; or, intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A rating of 100 percent is assigned for FEV-1 less than 40- percent predicted; or, FEV-1/FVC less than 40 percent; or, more than one attack per week with episodes of respiratory failure; or, requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602.

During the January 2003 VA examination it was noted that the Veteran was using a home nebulizer with Albuterol and was also using two inhalers.  He was using Fluticasone (two puffs twice daily), which was noted to be a steroid medication, and Albuterol (two puffs four times daily).  PFTs showed FEV-1 of 73 percent predicted and FEV-1/FVC of 77 percent.  

VA treatment records for the period from April 2001 to December 2002 show that the Veteran was prescribed numerous oral inhalers to treat his asthma disability, including Albuterol, Triamcinolone, Cromolyn, Salmeterol, Flunisolide, Flovent, and Combivent.  The evidence does not show that he Veteran was prescribed intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids for his asthma disability.

The Veteran was afforded a VA examination in March 2007.  During the evaluation, he reported having dyspnea on exertion which limited his activity.  He continued to be on daily inhalational medications.  PFTs showed pre-bronchodilator results as FEV-1 of 91 percent predicted and FEV-1/FVC of 75 percent.  Post-bronchodilator results were FEV-1 of 80 percent predicted and FEV-1/FVC of 73 percent.  The examiner noted that the FEV-1/FVC most accurately reflected the Veteran's level of disability.  

Pursuant to the Board's December 2011 remand, the Veteran was afforded a VA examination in April 2012.  During the evaluation, the Veteran reported that his asthma was "out of control."  He stated that he used a nebulizer 6 to 8 times a day with 2-4 asthma attacks weekly.  The examiner reviewed the claims file and examined the Veteran.  It was then noted that the Veteran required one intermittent course or burst of systemic oral or parenteral corticosteroid medications in the past 12 months.  He also required the use of inhalational bronchodilator therapy.   The examiner indicated that the Veteran visited his physician for required care less frequently than monthly over the past 12 months.  PFTs showed post-bronchodilator results as FEV-1 of 81 percent predicted and FEV-1/FVC of 74 percent.  The examiner noted that the FEV-1 most accurately reflected the Veteran's level of disability.  

In an October 2015 VA examination, the Veteran stated that his asthma had progressively worsened over the course of the appeal.  He specifically stated that he used an inhaler on a daily basis and still required the use of a nebulizer every few weeks.  The Veteran also indicated that he had flare-ups of the asthma despite
regular medication.  He indicated that he had difficulty breathing, especially on exercise and sometimes even at rest.  The examiner reviewed the claims file and examined the Veteran.  It was then noted that the Veteran did not require the use of oral or parenteral corticosteroid medications, but he did require inhalational bronchodilator therapy daily.  PFTs showed pre-bronchodilator results as FEV-1 of 91 percent predicted and FEV-1/FVC of 75 percent.  Post-bronchodilator results were FEV-1 of 80 percent predicted and FEV-1/FVC of 73 percent.  The examiner noted that the FEV-1/FVC most accurately reflected the Veteran's level of disability.  

VA treatment records have been reviewed, but do not indicate that the Veteran's respiratory condition requires the use of systemic oral or parenteral corticosteroid medications.  VA treatment records also do not show at least monthly trips to a physician for required care of asthma exacerbations or asthma attacks with episodes of respiratory.

A rating in excess of 30 percent is therefore not warranted.  The evidence of record does not reveal that FEV-1 is 40-55 percent predicted or an FEV-1/FVC of 40-55 percent.  Likewise, although the Veteran was noted to require one intermittent course or burst of systemic oral or parenteral corticosteroid medications in the past 12 months (see April 2012 VA examination report), he has not been shown to require courses of oral or parenteral systemic corticosteroids at least three times per year.  He has also not required at least monthly visits to a physician for required care of exacerbations.  Accordingly, the Board finds that a rating in excess of 30 percent for the Veteran's asthma disability is not warranted. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 
Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's asthma is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  Specifically, Diagnostic Code 6602 for asthma contemplates the Veteran's pulmonary functioning, the frequency of medical care, and the types of medication required to treat the disability.  In this case, the Board recognizes and has considered the Veteran's complaints and difficulties with shortness of breath, especially during exercise, components of impairment related to pulmonary functioning.  For these reasons, the Board finds that the schedular rating criteria for asthma are adequate to rate the Veteran's disability, and referral for consideration of an extra-schedular evaluation is not warranted.  See 38 C.F.R. 
§ 3.321(b); Thun, 22 Vet. App. at 115. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Moreover, the Board is granting entitlement to a TDIU; as such, any combined effect of his disabilities on his employment has been adequately considered. 

TDIU

During the July 2011 Board hearing, the Veteran indicated that he was no longer employed, and that one of the reasons he was "terminated" was because of time lost from work necessitated by treatment for his service-connected asthma, in addition to other service-connected disabilities.  See Transcript, p. 6.  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  
At the present time, the Veteran is service-connected for the following disabilities: bilateral plantar fasciitis, rated as 50 percent disabling; exercise-induced asthma, rated as 30 percent disabling; right ankle sprain, rated as 20 percent disabling; atopic dermatitis, rated as 10 percent disabling; left foot tarsal tunnel syndrome, rated as 10 percent disabling; right foot tarsal tunnel syndrome, rated as 10 percent disabling; and spermatocele, sphincterotomy, and pseudofolliculitis barbae, all rated as noncompensable.  The Veteran has a combined disability rating of 80 percent. Thus, the Veteran meets the percentage requirements set forth in 38 C.F.R. 
§ 4.16(a) for consideration of a TDIU, and entitlement to a TDIU is considered on a schedular basis.  38 C.F.R. § 4.16(a).

After a review of the record, the Board finds that the weight of the evidence is in equipoise as to whether the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities.  Although the Veteran has not submitted a VA Form 21-8940 (Application for TDIU), the evidence includes a May 2013 VA general medical examination report, which discuss the Veteran's education level and the impairments caused by his service-connected disabilities. 

Specifically, during the May 2013 VA evaluation, it was noted that the Veteran training and credentials were in counseling.  He also had a Master's degree level of education.  He reported having last worked in 2009.  The Veteran stated that his atopic dermatitis, symptoms of which include itching, made concertation on work tasks more difficult.  He reported that scrotal pain required position variation for relief episodically at work.  Regarding his orthopedic service-connected disabilities, it was noted that the Veteran used a cane and orthotics.  He was limited in standing, walking, lifting, and stairs as a result of his service-connected bilateral foot disability.  Overall, the Veteran indicated that he had not been able to secure and maintain gainful employment due to his service-connected disabilities.  The examiner noted that, although sedentary work with postural changes might meet his physical restrictions on activity, the continued itching related to his skin disability distracted him from concertation on cognitive tasks.  Furthermore, the Veteran reported that, to date, no employer had been willing to accommodate his restrictions.

In an April 2014 VA orthopedic examination report, the Veteran stated that he last worked in 2009 for the City of Dallas as a Worker's Compensation Analyst.  He was discharged for cause due to excessive medical absences from work.  

In an October 2015 VA foot examination, the examiner indicated that the Veteran's bilateral foot disability would impact his ability to work in that he was unable to stand for longer than 5-10 minutes.  He also had difficulty walking more than one block.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities affect the Veteran's ability to perform work tasks and render him unable to secure substantially gainful employment.  The Board further finds the Veteran's statements as to the effects of his disabilities on his employability to be competent and credible.  Accordingly, the Board finds that the criteria for a TDIU are met.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

As discussed in the remand section below, the claim for a temporary total evaluation under the provisions of 38 C.F.R. §§ 4.30 for convalescence required following foot surgery on November 18, 2009 is being remanded for further development.  As the determination of a temporary total rating may impact the effective date of the TDIU, the Board will not assign an effective date for the award of a TDIU at this time.  As such, the Board will refer the issue regarding the effective date of the TDIU to the AOJ.


ORDER

The reduction of the rating for exercise-induced asthma from 60 percent to 30 percent, effective March 1, 2008, was proper; the appeal of this issue is denied.

A rating in excess of 30 percent for asthma is denied.

Entitlement to a TDIU is granted. 


REMAND

Total Temporary Rating

As previously discussed in the December 2011 remand, on November 18, 2009, the Veteran underwent a plantar fasciotomy for chronic plantar fasciitis in his left foot.  Based on an operative report contained in the claims folder, the Veteran tolerated that surgical procedure well, and left the operating room with stable vital signs and intact vascular access to all digits.  Significantly, at the time of the Veteran's discharge on November 18, 2009, the VA podiatrist who had performed the Veteran's surgery indicated that he (i.e., the Veteran) would not be able to return to work until February 1, 2010, a period of approximately two and a half months.  

However, in a VA outpatient note dated in January 2011 (more than one year following the Veteran's November 2009 foot surgery), that same VA podiatrist indicated that the Veteran's surgical convalescence "would entail a period from November 18, 2009 to April 1, 2010," a period approximately two months longer than the original period of convalescence prescribed by that same podiatrist.  Significantly, no explanation or rationale was given for the discrepancy in convalescence required for the Veteran's left foot surgery.

Pursuant to the Board's December 2011 remand, a clarifying medical opinion regarding the actual period of convalescence required following the Veteran's foot surgery on November 18, 2009 was requested.  Although a VA foot examination was obtained in October 2015, clarification regarding the Veteran's period of convalescence was not provided.   Accordingly, a remand is warranted. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following actions:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran's entire claims folder should then be furnished to that same VA podiatrist who performed the Veteran's November 18, 2009 foot surgery, and who provided the conflicting opinions regarding the length of convalescence required following that surgery.  
Should that podiatrist prove unavailable, the Veteran's entire claims folder should be furnished to another VA podiatrist, or appropriate specialist, as deemed necessary. 

Following a review of all pertinent evidence of record, the aforementioned examiner should offer an opinion as to the actual period of convalescence required following the Veteran's left foot surgery on November 18, 2009.  In rendering that opinion, the examiner should specifically take into account the pertinent provisions of 38 C.F.R. 
§ 4.30 governing the award of a temporary total evaluation based on post-surgical convalescence. 

2.  The RO/AMC should then formally adjudicate the issues of (1) entitlement to a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 based on post-surgical convalescence following the Veteran's foot surgery on November 18, 2009; and (2) the effective date of the award of a TDIU (granted herein).  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


